DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 02/28/2019.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/10/2019, 07/02/2020, 12/17/2020, 08/31/2021, 12/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 02/28/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for machine-learned model selection network planning.
Claim 1 recites [a] method of data modelling, the method comprising: receiving a plurality of data points representing training data; generating a plurality of models based on the training data, each of the plurality of models using at least one a different modelling methodology or a different portion of the training data; receiving an input representing a requested prediction; generating, with an electronic processor, an output based on the input using each of the plurality of models; providing the output generated by each of the plurality of models and the training data to a machine learning algorithm; generating, with the machine learning algorithm, the requested prediction using the output generated by each of the plurality of models and the training data; and outputting the requested prediction for display to a user.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-11 recite a method and, therefore, are directed to the statutory class of a process. Claims 12-17 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 18-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method of data modelling, the method comprising:

No additional elements are positively claimed.
receiving a plurality of data points representing training data;
This limitation includes the step(s) of: receiving a plurality of data points representing training data. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving data points) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
generating a plurality of models based on the training data, each of the plurality of models using at least one a different modelling methodology or a different portion of the training data;
This limitation includes the step(s) of: generating a plurality of models based on the training data, each of the plurality of models using at least one a different modelling methodology or a different portion of the training data. 
No additional elements are positively claimed.
This limitation is directed to generating a model (e.g., an equation) using known data in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
receiving an input representing a requested prediction;
This limitation includes the step(s) of: receiving an input representing a requested prediction. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving an input) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
generating, with an electronic processor, an output based on the input using each of the plurality of models;
This limitation includes the step(s) of: generating, with an electronic processor, an output based on the input using each of the plurality of models. 
But for the electronic processor, this limitation is directed to communicating known information (e.g., generating an output) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
generating, with an electronic processor, an output based on the input…
providing the output generated by each of the plurality of models and the training data to a machine learning algorithm;
This limitation includes the step(s) of: providing the output generated by each of the plurality of models and the training data to a machine learning algorithm.
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., providing or supplying known information to an algorithm) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
generating, with the machine learning algorithm, the requested prediction using the output generated by each of the plurality of models and the training data;
This limitation includes the step(s) of: generating, with the machine learning algorithm, the requested prediction using the output generated by each of the plurality of models and the training data. 
No additional elements are positively claimed.
This limitation is directed to generating a prediction (e.g., performing a calculation using known information) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
outputting the requested prediction for display to a user.
This limitation includes the step(s) of: outputting the requested prediction for display to a user. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., outputting or displaying information) in order to facilitate or implement a machine-learned model selection network planning which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, output, display, and process data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed electronic processor merely communicates and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 12 and CRM claim 18 also contains the identified abstract ideas, with the additional elements of a processor which is a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-11, 13-17, 19 and 20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, generating a model, receiving an input, generating an output, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing machine-learned model selection network planning. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 1. Warrier et al. 2019/0005115 teaches A method of data modelling (Warrier et al. 2019/0005115 [0007 - applying a machine learning model to the first transformation data set to generate a prediction model] In some embodiments, the method may further comprise creating a first transformation data set, the first transformation data set including the selected data points as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the selected data points if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model.), the method comprising: receiving a plurality of data points representing training data (Warrier et al. 2019/0005115 [0016 - receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points] Systems and methods for predicting outcomes using a prediction learning model is described herein. In one example, a non-transitory computer readable medium includes executable instructions. The instructions are executable by a processor to perform a method. The method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model.[0019] The network of the plurality of nodes and the plurality of edges may be a result of topological data analysis applied to the training data set. The network of the plurality of nodes and the plurality of edges are generated by receiving the training data set, generating a reference space, mapping the data points of the training data into the reference space using at least one filter, generating a cover based on a resolution, clustering data in the cover based on a metric and data points of the training data set, identifying nodes based on the clustered data, and identifying edges between nodes if nodes share member data points from the training data set. The method of generating the plurality of nodes and the plurality of edges may be performed, at least partially, on the same processor(s) that performs the grouping of data points, creation of the first transformation data set, and/or the application of the meaching learning model.[0022] An example method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model.[0023] An example system may comprise a processor and memory. The memory may store instructions that, when executed by the processor, cause the processor to receive a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, group the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups; create a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and apply a machine learning model to the first transformation data set to generate a prediction model.); generating a plurality of models based on the training data (Warrier et al. 2019/0005115 [0016] Systems and methods for predicting outcomes using a prediction learning model is described herein. In one example, a non-transitory computer readable medium includes executable instructions. The instructions are executable by a processor to perform a method. The method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model. [0022] An example method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model. [0023] An example system may comprise a processor and memory. The memory may store instructions that, when executed by the processor, cause the processor to receive a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, group the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups; create a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and apply a machine learning model to the first transformation data set to generate a prediction model.), each of the plurality of models using at least one a different modelling methodology (Warrier et al. 2019/0005115 [0497 - different machine learning model (or models) may be applied to the first transformation data set] In step 3008, the prediction module 2702 constructs a prediction model. In some embodiments, the prediction module 2702 may construct the prediction model based on any modeling scheme which operates on the data consisting of data matrix together with an outcome column. For example, a machine learning model may be applied to the first transformation data set. It will be appreciated that any different machine learning model (or models) may be applied to the first transformation data set. For example, a linear regression machine learning model, polynomial regression machine learning model, logistic regression machine learning model, decision trees machine learning model, or random forest machine learning model may be applied as further discussed herein. [0563 - a linear regression machine learning model, polynomial regression machine learning model, logistic regression machine learning model, decision trees machine learning model, or random forest machine learning model may be applied] The prediction module 2702 may construct a prediction model based on any modeling scheme which operates on the data consisting of data matrix. For example, a machine learning model may be applied to the first transformation data set. It will be appreciated that any different machine learning model (or models) may be applied to the first transformation data set. For example, a linear regression machine learning model, polynomial regression machine learning model, logistic regression machine learning model, decision trees machine learning model, or random forest machine learning model may be applied as further discussed herein.) or a different portion of the training data; receiving an input representing a requested prediction (Warrier et al. 2019/0005115 [0017 - applying the prediction model to the second transformation data set to generate predicted outcomes, and generating a report indicating one or more of the predicted outcomes] The method may further comprise receiving an analysis data set, grouping data points of the analysis data set into one or more groups of the plurality of groups, creating a second transformation data set, the second transformation data set including the analysis data set as well as the plurality of feature subsets, each of the plurality of feature subsets being associated with the at least one group of the plurality of groups, values of a particular data point of the analysis data set for a particular feature subset for a particular group being based on values of the particular data point in the analysis data set if the particular data point is a member of the particular group, applying the prediction model to the second transformation data set to generate predicted outcomes, and generating a report indicating one or more of the predicted outcomes. [0448] The prediction module 2702 may be tested using a test data set with known outcomes to assess whether the prediction model output is the same as or similar to known outcomes. Further, the prediction module 2702 may utilize new data to make outcome predictions. [0450] FIG. 28 depicts an example prediction module 2702 in some embodiments. A prediction module 2702 may comprise a data module 2802, a grouping module 2804, a transformation module 2806, a prediction engine 2808, a testing module 2810, and a prediction analysis module 2812. The data module 2802 is configured to receive an initial data set. [0457] The testing module 2810 may apply the prediction model from the prediction engine 2808 to data (e.g., a testing data set) and compare the output of the prediction model to known outcomes. The testing module 2810 may assess accuracy, similarity, reliability, and the like of the prediction model against known outcomes. [0568] In step 3406 of FIG. 34, a new forecast for new data with volume profile data for historical dates may be created using the prediction model. In one example, the prediction analysis module 2812 may apply the prediction model to the second transformation data set to generate predicted outcomes for the new data points from the financial analysis data set. FIG. 39 depicts an output (e.g., predicted outcomes) from the prediction module. [0569] The predicted outcomes may predict outcomes associated with data from the financial analysis data set. The predicted outcomes may be a report identifying predicted outcomes and/or any information identifying or providing context from the financial analysis data set. In some embodiments, the predicted outcome may be a chart or graph. In various embodiments, the prediction analysis module 2812 may generate messages to provide the predicted outcomes to another digital device or user. It will be appreciated that the predicted analysis module 2812 may compare any or all predicted outcomes to one or more thresholds (e.g., created by a user or digital device) to send messages or alerts when one or more predicted outcomes is greater, lesser, or equal to the one or more outcomes.); generating, with an electronic processor, an output based on the input using each of the plurality of models (Warrier et al. 2019/0005115 [0052] FIG. 25 is an example visualization generated based on an input graph, each edge being weighted by a difference of a density function at the edge endpoints. [0066 - FIG. 39 depicts an output (e.g., predicted outcomes)] FIG. 39 depicts an output (e.g., predicted outcomes) from the prediction module. [0096 - generate an interactive visualization of the output of the analysis] The analysis server 208 may generate an interactive visualization of the output of the analysis. The interactive visualization allows the user to observe and explore relationships in the data. In various embodiments, the interactive visualization allows the user to select nodes comprising data that has been clustered. The user may then access the underlying data, perform further analysis (e.g., statistical analysis) on the underlying data, and manually reorient the graph(s) (e.g., structures of nodes and edges described herein) within the interactive visualization. The analysis server 208 may also allow for the user to interact with the data, see the graphic result. The interactive visualization is further discussed in FIGS. 9-11. [0101 - input/output (I/O) interface] FIG. 3 is a block diagram of an example analysis server 208. In example embodiments, the analysis server 208 comprises a processor 302, input/output (I/O) interface 304, a communication network interface 306, a memory system 308, a storage system 310, and a processing module 312. The processor 302 may comprise any processor or combination of processors with one or more cores. [0102] The input/output (I/O) interface 304 may comprise interfaces for various I/O devices such as, for example, a keyboard, mouse, and display device. The example communication network interface 306 is configured to allow the analysis server 208 to communication with the communication network 204 (see FIG. 2). The communication network interface 306 may support communication over an Ethernet connection, a serial connection, a parallel connection, and/or an ATA connection. The communication network interface 306 may also support wireless communication (e.g., 802.11 a/b/g/n, WiMax, LTE, WiFi). It will be apparent to those skilled in the art that the communication network interface 306 can support many wired and wireless standards.); providing the output generated by each of the plurality of models and the training data to a machine learning algorithm (Warrier et al. 2019/0005115 [0527 - machine learning algorithm] In some embodiments, to predict new data of new data point, p, coordinates from A are expanded into the ∪-localized coordinates of A(∪). In some embodiments, it is determined which groups U.sub.1, . . . , U.sub.kp belong. Using the original data matrix A, k classifiers are trained in a one-vs-rest manner predicting membership in each U.sub.i. The classifiers can be any standard machine learning algorithm such as support vector machines, logistic regression, random forest, gradient boosted forest or a decision tree.); generating, with the machine learning algorithm, the requested prediction using the output generated by each of the plurality of models and the training data (Warrier et al. 2019/0005115 [0527 - machine learning algorithm] In some embodiments, to predict new data of new data point, p, coordinates from A are expanded into the ∪-localized coordinates of A(∪). In some embodiments, it is determined which groups U.sub.1, . . . , U.sub.kp belong. Using the original data matrix A, k classifiers are trained in a one-vs-rest manner predicting membership in each U.sub.i. The classifiers can be any standard machine learning algorithm such as support vector machines, logistic regression, random forest, gradient boosted forest or a decision tree.); and outputting the requested prediction for display to a user (Warrier et al. 2019/0005115 [0447 - generate prediction machine learning models that may be utilized to predict outcomes based on a data set… create a TDA graph…] The prediction module 2702 may generate prediction machine learning models that may be utilized to predict outcomes based on a data set. For example, the prediction module 2702 may utilize a TDA graph, either visualized or not displayed, to generate a training data set. The training data set may be used in conjunction with a machine learning model to create a prediction model. For example, an initial data set (e.g., comprising a training data set) may be analyzed using TDA to create a TDA graph. It will be appreciated that a TDA graph groups similar data points together (e.g., in nodes and connected nodes). These groups of data points may be used to transform the initial data set (e.g., used to generate the TDA graph) into the training data set by adding information associated with the groups into the initial data set (e.g., “extending” the data set). Machine learning models that typically may not be effective against large, complex data sets on their own may be used in conjunction with the training data set to generate a prediction model. For example, the machine learning model may leverage the groups of similar data points in the training data set to generate improved results.).
Warrier et al. 2019/0005115 may not expressly disclose generating the requested prediction using the output generated by the models and training data, however, Pham et al. 2020/0125942 teaches these features as follows (Pham et al. 2020/0125942 [Claim 12 - obtain information from one or more databases, one or more client devices, or an input recognizer, and generate a plurality of machine learning models based on the obtained information and consistent with a requested prediction included in the received information, wherein the requested prediction predicts input of a user based on features extracted from partial inputs…] 12. A system for generating a singular ensemble model, comprising: a model generator configured to: obtain information from one or more databases, one or more client devices, or an input recognizer, and generate a plurality of machine learning models based on the obtained information and consistent with a requested prediction included in the received information, wherein the requested prediction predicts input of a user based on features extracted from partial inputs; a model clusterer configured to: obtain the machine learning models from the model generator, and cluster models according to same or similar machine learning models; at least one processor; and at least one storage medium storing instructions that, when executed, configure the processor to perform operations comprising: obtaining, from the model clusterer, a plurality of the clustered machine learning models, obtaining a plurality of training data sets consistent with the plurality of clustered models from the one or more databases, the one or more client devices, or the input recognizer, each set corresponding to one of the machine learning models, applying the plurality of clustered machine learning models to the corresponding training data sets to obtain output sets associated with the models, each output set corresponding to one of the machine learning models, combining the output sets to form a final output set, mapping the final output set to features of the models, combining the mapped features of the models into a singular machine learning model, training the singular machine learning model using the corresponding training data sets, and outputting the trained singular machine learning model.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Warrier et al. 2019/0005115 to include the ‘generating the requested prediction’ features as taught by Pham et al. 2020/0125942. One of ordinary skill in the art would have been motivated to do so in order to utilize well known machine learning and modelling techniques to make a prediction based upon known data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 12. A system for performing data modelling, the system comprising: 
at least one electronic processor configured to: 
receive a plurality of data points representing training data, 
generate a plurality of models based on the training data, each of the plurality of models using at least one a different modelling methodology or a different portion of the training data, 
receive an input representing a requested prediction, 
generate an output based on the input using each of the plurality of models, 
provide the output generated by each of the plurality of models and the training data to a machine learning algorithm, 
generate the requested prediction using the output generated by each of the plurality of models and the training data, and 
output the requested prediction.
Claim 12, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 18. Non-transitory, computer-readable medium storing instructions, that when executed by an electronic processor, perform a set of functions, the set of functions comprising: 
receiving a plurality of data points representing training data; 
generating a plurality of models based on the training data, each of the plurality of models using at least one a different modelling methodology or a different portion of the training data; 
receiving an input representing a requested prediction; 
generating an output based on the input using each of the plurality of models; 
providing the output generated by each of the plurality of models and the training data to a machine learning algorithm; 
generating, with the machine learning algorithm, the requested prediction using the output generated by each of the plurality of models and the training data; and 
outputting the requested prediction.
Claim 18, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 2. Warrier et al. 2019/0005115 further teaches The method of claim 1, wherein generating the plurality of models includes generating each of the plurality of models using at least one selected from a group consisting of the plurality of data points, a subset of the plurality of data points, a subspace of the plurality of data points, and a transformed version of at least a portion of the plurality of data points (Warrier et al. 2019/0005115 [0016] Systems and methods for predicting outcomes using a prediction learning model is described herein. In one example, a non-transitory computer readable medium includes executable instructions. The instructions are executable by a processor to perform a method. The method comprises receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of training data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the training data points, the training data set including rows and columns, each row defining a data point of the training data set and each column defining a feature, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, grouping the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model. [0017] The method may further comprise receiving an analysis data set, grouping data points of the analysis data set into one or more groups of the plurality of groups, creating a second transformation data set, the second transformation data set including the analysis data set as well as the plurality of feature subsets, each of the plurality of feature subsets being associated with the at least one group of the plurality of groups, values of a particular data point of the analysis data set for a particular feature subset for a particular group being based on values of the particular data point in the analysis data set if the particular data point is a member of the particular group, applying the prediction model to the second transformation data set to generate predicted outcomes, and generating a report indicating one or more of the predicted outcomes. [0447] The prediction module 2702 may generate prediction machine learning models that may be utilized to predict outcomes based on a data set. For example, the prediction module 2702 may utilize a TDA graph, either visualized or not displayed, to generate a training data set. The training data set may be used in conjunction with a machine learning model to create a prediction model. For example, an initial data set (e.g., comprising a training data set) may be analyzed using TDA to create a TDA graph. It will be appreciated that a TDA graph groups similar data points together (e.g., in nodes and connected nodes). These groups of data points may be used to transform the initial data set (e.g., used to generate the TDA graph) into the training data set by adding information associated with the groups into the initial data set (e.g., “extending” the data set). Machine learning models that typically may not be effective against large, complex data sets on their own may be used in conjunction with the training data set to generate a prediction model. For example, the machine learning model may leverage the groups of similar data points in the training data set to generate improved results.).
Claim 13. The system of claim 12, wherein each of the plurality of models is generated using at least one selected from a group consisting of the plurality of data points, a subset of the plurality of data points, a subspace of the plurality of data points, and a transformed version of at least a portion of the plurality of data points.
Claim 13, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claim 19. The non-transitory, computer-readable medium of claim 18, wherein each of the plurality of models is generated using at least one selected from a group consisting of the plurality of data points, a subset of the plurality of data points, a subspace of the plurality of data points, and a transformed version of at least a portion of the plurality of data points.
Claim 19, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942; in further view of Tsunasawa 2008/0208699.
Claim 3. The method of claim 1, Warrier et al. 2019/0005115 may not expressly disclose the following features, however, Tsunasawa 2008/0208699 teaches wherein receiving the plurality of data points includes receiving sales data for a site and non-sales data for the site (Tsunasawa 2008/0208699 [0007] One or more embodiments of the present invention include a sales-assistance processing method including the operations of receiving a sales-site query request and storing the sales-site query request in a storage device, the sales-site query request including a product code of a sold-out product, a code of a sales site where the sold-out product became sold out, and member identification information, and the sales-site query request being transmitted from a terminal at the sales site where the sold-out product became sold out; searching a stock-data storage unit storing codes of sales sites and product stock data using the product code of the sold-out product, and searching a sales-site-data storage unit storing codes and location data of sales sites using the product code of the sold-out product, thereby extracting location data and codes of sales sites located within a predetermined range of the sales site where the sold-out product became sold out and having stocks of the sold-out product; extracting map data for indicating locations of the sales sites corresponding to the extracted codes from a map-data storage unit storing map data, updating the map data so that the map data indicates the locations of the sales sites corresponding to the extracted codes and includes the extracted codes of the sales sites, and sending the updated map data to the terminal at the sales site where the sold-out product became sold out; receiving the code of a sales site selected from the sales sites corresponding to the extracted codes by a user from the terminal at the sales site where the sold-out product became sold out; and storing the member identification information, the code of the sales site selected by the user, the product code of the sold-out product, and a point value in a point-calculation-data storage unit. [Claim 3] Claim 3. The sales-assistance processing method according to claim 1, further comprising: when a sales report including a product code of a sales product, a code of a sales site of the sales product, and member identification information is received from a terminal at the sales site of the sales product, checking whether the sales report matches data stored in the point-calculation-data storage unit; and when the sales report matches the data, increasing a point value of the user identified on the basis of the member identification information by the point value stored in the point-calculation-data storage unit and storing the increased point value in association with the member identification information in a member-data storage unit. [Claim 4] Claim 4. The sales-assistance processing method according to claim 1, further comprising: receiving data of a destination of the user from the terminal at the sales site where the sold-out product became sold out, and storing the data in association with the member identification of the user in the point-calculation-data storage unit; and calculating the point value according to relationship between a distance of a route from the sales site where the sold-out product became sold out to the destination of the user and a distance of a route from the sales site where the sold-out product became sold out to the destination of the user via the sales site selected by the user. [Claim 5] Claim 5. The sales-assistance processing method according to claim 1, further comprising: receiving data of a destination of the user from the terminal at the sales site where the sold-out product became sold out, and storing the data in association with the member identification information of the user in the point-calculation-data storage unit; when a sales report including a product code of a sales product, a code of a sales site of the sales product, and member identification information is received from a terminal at the sales site of the sales product, checking whether the sales report matches data stored in the point-calculation data storage unit; when the sales report matches the data, registering a sales completion status in association with the member identification information in the point-calculation-data storage unit; when a destination-arrival report including location data is received from a terminal of the user, searching the point-calculation-data storage unit using the member identification information of the user, and checking whether the location data received matches the data of the destination and whether the sales completion status has been registered; and when the location data matches the destination data and the sales completion status has been registered, increasing a point value of the user identified on the basis of the member identification information by the point value stored in the point-calculation-data storage unit, and storing the increased point value in association with the member identification information in a member-data storage unit.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Warrier et al. 2019/0005115 to include the ‘sales data’ features as taught by Tsunasawa 2008/0208699. One of ordinary skill in the art would have been motivated to do so in order to utilize known sales data to improve prediction models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942; in further view of Tsunasawa 2008/0208699.
Claim 4. The method of claim 3, Warrier et al. 2019/0005115 further teaches wherein receiving the non-sales data for the site includes receiving at least one selected from a group consisting of a layout of a site, hours of the site, inventory of the site, a price of a good at the site (Warrier et al. 2019/0005115 [0542 - prices] In step 3302, an analysis data set containing financial data is received. In various embodiments, an input module 214 of an analysis server (e.g., analysis server 208 of FIGS. 2 and 3) may receive the analysis data set of financial data from a bank, financial entity, regulator, or any other source(s). The financial data may indicate a financial regime, prices, trends, or any other information regarding valuation of or related to any financial vehicle or the like.).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942; in further view of Tsunasawa 2008/0208699; in even further view of He et al. 2020/0233893.
Claim 5. The method of claim 3, Warrier et al. 2019/0005115 may not expressly disclose the following features, however, He et al. 2020/0233893 wherein receiving the non-sales data for the site includes receiving at least one selected from a group consisting of a traffic level of the site, demographic data for an area including the site, an average traffic speed around the site, and a crime level for an area including the site (He et al. 2020/0233893 [0054 - speed] Media overlays or filters, for which data is stored within the annotation table 312, are associated with and applied to videos (for which data is stored in a video table 310) and/or images (for which data is stored in an image table 308). Filters, in one example, are overlays that are displayed as overlaid on an image or video during presentation to a recipient user. Filters may be of various types, including user-selected filters from a gallery of filters presented to a sending user by the messaging client application 114 when the sending user is composing a message. Other types of filters include geolocation filters (also known as geo-filters), which may be presented to a sending user based on geographic location. For example, geolocation filters specific to a neighborhood or special location may be presented within a user interface by the messaging client application 114, based on geolocation information determined by a GPS unit of the client device 110. Another type of filter is a data filter, which may be selectively presented to a sending user by the messaging client application 114, based on other inputs or information gathered by the client device 110 during the message creation process. Examples of data filters include a current temperature at a specific location, a current speed at which a sending user is traveling, a battery life for a client device 110, or the current time.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Warrier et al. 2019/0005115 to include the ‘speed’ features as taught by He et al. 2020/0233893. One of ordinary skill in the art would have been motivated to do so in order to utilize known location and traffic data to improve prediction models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942; in further view of Tsunasawa 2008/0208699; in even further view of Nemati et al. 2018/0308030.
Claim 6. The method of claim 3, Warrier et al. 2019/0005115 may not expressly disclose the following features, however, Nemati et al. 2018/0308030 wherein receiving the input includes receiving a request for predicted sales data (Nemati et al. 2018/0308030 [0004] A system configured to practice concepts as disclosed herein may include: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving instructions to predict demand across a plurality of retail stores for a new product which has not been previously sold within the plurality of retail stores; generating a similarity measurement between the new product and previously sold items, wherein the similarity measurement compares attributes of the new product to the previously sold items, and wherein the similarity measurement is generated by: identifying a sales category for the new product; identifying attributes of the new product; identifying replacement items for the new product; and comparing the attributes of the new product to the attributes of the previously sold items, and the replacement items within the sales category, to yield the similarity measurement; based on the similarity measurement, making a data request to a historical sales database for sales information associated with the previously sold items; receiving the sales information associated with the previously sold items from the historical sales database; retrieving, from a database, a first version of a machine learning forecast; calculating, based on the sales information and the similarity measurement, a predicted demand for the new product, wherein the calculating of the predicted demand comprises: entering inputs into the first version of the machine learning forecast, the inputs comprising the sales information and the similarity measurement; and receiving from the first version of the machine learning forecast, the predicted demand, wherein the first version of the machine learning forecast uses a weighted calculation of the sales information and the similarity measurement to generate the predicted demand; receiving a supply availability of the new product; generating an inventory distribution schedule of the new product for the plurality of retail stores based on the supply availability and the predicted demand; recording actual sales data in the historical sales database; and generating an updated version of the machine learning forecast based on the actual sales data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Warrier et al. 2019/0005115 to include the ‘sales data’ features as taught by Nemati et al. 2018/0308030. One of ordinary skill in the art would have been motivated to do so in order to utilize known sales data to improve prediction models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 7. Warrier et al. 2019/0005115 further teaches The method of claim 1, wherein generating the plurality of models based on the training data includes defining a portion of the training data for at least one of the plurality of models using random sampling (Warrier et al. 2019/0005115 [0514] Nodes may be identified for where H is statistically higher than would be expected from a random sample of the points of X. A permutation on the values of the error function may be initiated, thereby creating a collection of functions {h.sub.1, . . . ,h.sub.K}. From each of these there may be a corresponding function on the nodes {H.sub.1, . . . . , H.sub.K} yielding a vector of values for each node {H.sup.1(N.sub.i), . . . , H.sup.K(N.sub.i)}. A set S.sub.top may be created by selecting nodes for membership if the actual error function on the node H(N.sub.i) is in the top P percent of permutation test error values {H.sub.i(N.sub.i), . . . , H.sup.K(N.sub.i)}. The K and P parameters may be set by a user (e.g., the user considering how sure to be that the node values are statistical outliers), for a typical example K=1000 and P=0.5 percent. In a similar manner, a set S.sub.bottom may be created for nodes with statistically low values by consider sub-level sets of the function h. Write S for either S.sub.top or S.sub.bottom. [0572] Good localization of the outcome in a TM means that there are nodes in the TM that have a strong concentration of the outcome values of interest (such as Fraud). Using the TM-based sampling from a TM with good localization results in a training data set that is enriched with the outcome of interest. Moreover, the enrichment may be principled and may respect the possibility of multiple groups of the outcome of interest.).
Claim 14. The system of claim 12, wherein the at least one electronic processor is configured to generate the plurality of models by defining a portion of the training data for at least one of the plurality of models using random sampling.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 8. Warrier et al. 2019/0005115 further teaches The method of claim 1, wherein generating the plurality of models based on the training data includes defining a portion of the training data for at least one of the plurality of models using Boosting (Warrier et al. 2019/0005115 [0527] In some embodiments, to predict new data of new data point, p, coordinates from A are expanded into the ∪-localized coordinates of A(∪). In some embodiments, it is determined which groups U.sub.1, . . . , U.sub.kp belong. Using the original data matrix A, k classifiers are trained in a one-vs-rest manner predicting membership in each U.sub.i. The classifiers can be any standard machine learning algorithm such as support vector machines, logistic regression, random forest, gradient boosted forest or a decision tree.).
Claim 15. The system of claim 12, wherein the at least one electronic processor is configured to generate the plurality of models by defining a portion of the training data for at least one of the plurality of models using Boosting.
Claim 15, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 9. Warrier et al. 2019/0005115 further teaches The method of claim 1, wherein generating the plurality of models based on the training data includes generating at least one of the plurality of models using at least one selected from a group consisting of a multilayer perceptron neural net, kernel support vector regression, regularized linear regression, partial least-squares regression, principal component regression, regression trees, and random forests (Warrier et al. 2019/0005115 [0004] In one example, previous methods of analysis often use clustering. Clustering is often too blunt an instrument to identify important relationships in the data. Similarly, previous methods of linear regression, projection pursuit, principal component analysis, and multidimensional scaling often do not reveal important relationships. Existing linear algebraic and analytic methods are too sensitive to large scale distances and, as a result, lose detail. [0012] In various embodiments, the machine learning model is selected from a group consisting of a linear regression machine learning model, a polynomial regression machine learning model, a logistic regression machine learning model, and a random forest machine learning model. [0021] The machine learning model may be selected from a group consisting of a linear regression machine learning model, a polynomial regression machine learning model, a logistic regression machine learning model, and a random forest machine learning model. [0077] TDA may be a very useful complement to more traditional methods, such as Principal Component Analysis (PCA), multidimensional scaling, and hierarchical clustering. These existing methods are often quite useful, but suffer from significant limitations. PCA, for example, is an essentially linear procedure and there are therefore limits to its utility in highly non-linear situations. Multidimensional scaling is a method which is not intrinsically linear, but can in many situations wash out detail, since it may overweight large distances. In addition, when metrics do not satisfy an intrinsic flatness condition, it may have difficulty in faithfully representing the data. Hierarchical clustering does exhibit multiscale behavior, but represents data only as disjoint clusters, rather than retaining any of the geometry of the data set. In all four cases, these limitations matter for many varied kinds of data. [0497] In step 3008, the prediction module 2702 constructs a prediction model. In some embodiments, the prediction module 2702 may construct the prediction model based on any modeling scheme which operates on the data consisting of data matrix together with an outcome column. For example, a machine learning model may be applied to the first transformation data set. It will be appreciated that any different machine learning model (or models) may be applied to the first transformation data set. For example, a linear regression machine learning model, polynomial regression machine learning model, logistic regression machine learning model, decision trees machine learning model, or random forest machine learning model may be applied as further discussed herein.).
Claim 16. The system of claim 12, wherein the at least one electronic processor is configured to generate at least one of the plurality of models using at least one selected from a group consisting of a multilayer perceptron neural net, kernel support vector regression, regularized linear regression, partial least-squares regression, principal component regression, regression trees, and random forests.
Claim 16, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 



Claims 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
Claim 10. Warrier et al. 2019/0005115 further teaches The method of claim 1, further comprising training the machine learning algorithm by splitting the training data into a first set of training data and second set of training data, wherein the first set of training data is used to train each of the plurality of models; using the plurality of models, after being trained, to generate output for data included in the second set of training data; and using the second set of training data and the output from the plurality of models for the data included in the second set of training data to train the machine learning algorithm (Warrier et al. 2019/0005115 [0218] In various embodiments, a relationship between a first and a second analysis output/interactive visualization for differing values of the interval length and overlap percentage may be displayed. The formal relationship between the first and second analysis output/interactive visualization may be that when one cover refines the next, there is a map of simplicial complexes from the output of the first to the output of the second. This can be displayed by applying a restricted form of a three-dimensional graph embedding algorithm, in which a graph is the union of the graphs for the various parameter values and in which the connections are the connections in the individual graphs as well as connections from one node to its image in the following graph. The constituent graphs may be placed in its own plane in 3D space. In some embodiments, there is a restriction that each constituent graph remain within its associated plane. Each constituent graph may be displayed individually, but a small change of parameter value may result in the visualization of the adjacent constituent graph. In some embodiments, nodes in the initial graph will move to nodes in the next graph, in a readily visualizable way. [0496] FIG. 32 depicts another example a first transformation data set 3200 in some embodiments. The first transformation data set 3200 may include, for example, data points (e.g., rows 3102) and initial features 3104 (which may or may not include outcome T 3106) of the training data set 3100 depicted in FIG. 31. The first transformation data set 3200 may include additional sets of features for each group. For example, the first transformation data set 3200 may include first group features 3202 which includes a set of features associated with that first group. Similarly, the first transformation data set 3200 may include second group features 3204, third group features 3206, and so on. There may be any number of groups.).
Claim 17. The system of claim 12, wherein the at least one electronic processor is further configured to train the machine learning algorithm by splitting the training data into a first set of training data and second set of training data, wherein the first set of training data is used to train each of the plurality of models, using the plurality of models, after being trained, to generate output for data included in the second set of training data, and using the second set of training data and the output from the plurality of models for the data included in the second set of training data to train the machine learning algorithm.
Claim 17, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 
Claim 20. The non-transitory, computer-readable medium of claim 18, wherein the set of instructions further including training the machine learning algorithm by splitting the training data into a first set of training data and second set of training data, wherein the first set of training data is used to train each of the plurality of models, using the plurality of models, after being trained, to generate output for data included in the second set of training data, and using the second set of training data and the output from the plurality of models for the data included in the second set of training data to train the machine learning algorithm.
Claim 20, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Warrier et al. 2019/0005115; in view of Pham et al. 2020/0125942.
 Claim 11. Warrier et al. 2019/0005115 further teaches The method of claim 1, wherein outputting the requested prediction for display to a user includes outputting a map displaying predicted sales data induced by a change in site attributes specified by the input (Warrier et al. 2019/0005115 [0013] The method may further comprise generating a reference space, mapping the selected data points data into the reference space using at least one filter function, generating a cover based on a resolution, clustering data in the cover based on a metric function and selected data points, identifying new nodes based on the clustered data, identifying new edges between new nodes if nodes share member selected data points, and providing a display of the selected data points and node membership. [0218] In various embodiments, a relationship between a first and a second analysis output/interactive visualization for differing values of the interval length and overlap percentage may be displayed. The formal relationship between the first and second analysis output/interactive visualization may be that when one cover refines the next, there is a map of simplicial complexes from the output of the first to the output of the second. This can be displayed by applying a restricted form of a three-dimensional graph embedding algorithm, in which a graph is the union of the graphs for the various parameter values and in which the connections are the connections in the individual graphs as well as connections from one node to its image in the following graph. The constituent graphs may be placed in its own plane in 3D space. In some embodiments, there is a restriction that each constituent graph remain within its associated plane. Each constituent graph may be displayed individually, but a small change of parameter value may result in the visualization of the adjacent constituent graph. In some embodiments, nodes in the initial graph will move to nodes in the next graph, in a readily visualizable way.).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aminzadeh et. al, 2016/0055426 [Abstract] Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for customizable machine learning models. In some implementations, data is received, including (i) example data sets and (ii) data specifying one or more criteria to be assessed. A set of multiple models is trained, where each model in the set of models is trained using a training data set comprising a different subset of the example data sets. Output of the models is obtained for various example data sets, and a combination of n-grams is selected based on the outputs. The example data sets are used to train a classifier to evaluate input data with respect to the specified one or more criteria based on whether the input data includes the n-grams in the selected combination of n-grams.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682